DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


DOUBLE PATENTING REJECTION #1:
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,712,378 (referred to as P378). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1:
	Claim 1 merely broaden the scope of claim 1.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Re claim 2:  Claim 2 is substantially similar to claim 2 of P378.
Re claim 3:  Claim 3 is substantially similar to claim 3 of P378.
Re claim 4:  Claim 4 is substantially similar to claim 4 of P378.
Re claim 5:  Claim 5 is substantially similar to claim 5 of P378.
Re claim 6:  Claim 6 is substantially similar to claim 6 of P378.
Re claim 7:  Claim 7 is substantially similar to claim 7 of P378.
Re claim 8:  Claim 8 is substantially similar to claim 8 of P378.

Re claim 10:
	Claim 10 merely broaden the scope of claim 10.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Re claim 11:  Claim 11 is substantially similar to claim 11 of P378.
Re claim 12:  Claim 12 is substantially similar to claim 12 of P378.
Re claim 13:  Claim 13 is substantially similar to claim 13 of P378.
Re claim 14:  Claim 14 is substantially similar to claim 14 of P378.
Re claim 15:  Claim 15 is substantially similar to claim 15 of P378.
Re claim 16:  Claim 16 is substantially similar to claim 16 of P378.
Re claim 17:  Claim 17 is substantially similar to claim 17 of P378.
Re claim 18:  Claim 18 is substantially similar to claim 18 of P378.

DOUBLE PATENTING REJECTION #2
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,091,051 (referred to as P051). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1:
	Claim 1 merely broaden the scope of claim 1.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Re claim 3:  Claim 3 is substantially similar to claim 3 of P051.
Re claim 4:  Claim 4 is substantially similar to claim 4 of P051.
Re claim 5:  Claim 5 is substantially similar to claim 5 of P051.
Re claim 6:  Claim 6 is substantially similar to claim 6 of P051.
Re claim 7:  Claim 7 is substantially similar to claim 7 of P051.
Re claim 8:  Claim 8 is substantially similar to claim 8 of P051.
Re claim 9:  Claim 9 is substantially similar to claim 9 of P051.
Re claim 10:
	Claim 10 merely broaden the scope of claim 10.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Re claim 11:  Claim 11 is substantially similar to claim 11 of P051.
Re claim 12:  Claim 12 is substantially similar to claim 12 of P051.
Re claim 13:  Claim 13 is substantially similar to claim 13 of P051.
Re claim 14:  Claim 14 is substantially similar to claim 14 of P051.
Re claim 15:  Claim 15 is substantially similar to claim 15 of P051.
Re claim 16:  Claim 16 is substantially similar to claim 16 of P051.
Re claim 17:  Claim 17 is substantially similar to claim 17 of P051.
Re claim 18:  Claim 18 is substantially similar to claim 18 of P051.



DOUBLE PATENTING REJECTION #3
Claims 1-4,6,10-13, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,164,874 (referred to as P874). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1:
P874 discloses monitoring a first wireless network link, the monitoring occurring at a physical layer of a first data transmission device, (Claim 1 a failure detection circuit configured to individually detect, at the physical layer, any link failure of the first wireless link or the second wireless link) 
the first wireless network link being used by the first data transmission device to communicate with a second data transmission device (Claim 1 A local transceiver system for resilient data communications over a virtual channel with a remote transceiver system); 
determining, at the physical layer of the first data transmission device, whether there is a failure condition with respect to the first wireless network link (Claim 1 a failure detection circuit configured to individually detect, at the physical layer, any link failure of the first wireless link or the second wireless link); 
in response to the determining whether there is a failure condition, inserting information related to the failure condition into a header of one or more first wireless network packets sent from the first data transmission device over the first wireless network link to the second data transmission device, the information related to the failure condition including a receive status indicating a receive status of the first data transmission device of one or more second wireless network packets sent from the second data transmission device, the receive status indicator being used by the second data transmission device to determine a transmit status of the second data transmission device (Claim 1 each header further including receive ); and 
when the header of the one or more first wireless network packets sent from the first data transmission device over the first wireless network link to the second data transmission device indicates a receive failure by the first data transmission device, shifting the second data transmission device from the first wireless network link to one or more second wireless network links (Claim 1 distribute the one or more data frame group segments away from a particular one of the first wireless link or the second wireless link when the particular one of the first wireless link or the second wireless link has been identified as failed).
P874 does not explicitly disclose the insertion is in response to a failure condition and shifting to a second wireless network link.
It would have been obvious to one of ordinary skill in the art at the time of the invention that the insertion is in response to a failure because the header information is used by the receiver to determine if a failure has occurred, therefore the occurrence of a failure warrants the header information being changed to indicate a failure; and that when data is moved away from a failed link, it is being shifted to a second wireless network link to recovery from the failure.
Re claim 2:  Claim 2 is substantially similar to claim 6 of P874.
Re claim 3:  Claim 3 is substantially similar to claim 6 of P874.
Re claim 4:  
Claim 4 is substantially similar to claim 8 of P874.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use a threshold with CRC in order to distinguish between different communication quality conditions.
Re claim 6:  Claim 6 is substantially similar to claim 5 of P874.
Re claim 10:  Claim 10 is rejected on the same grounds of rejection set forth in claim 1.

Re claim 12:  Claim 12 is rejected on the same grounds of rejection set forth in claim 3.
Re claim 13:  Claim 13 is rejected on the same grounds of rejection set forth in claim 4.
Re claim 15:  Claim 15 is rejected on the same grounds of rejection set forth in claim 6.

Claims 5,7,8,9,14,16,17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,164,874 (referred to as P874) in view of Aithal (US 20080305743). 
Re claim 5:  
P874 does not explicitly disclose wherein the first data transmission device is one of a plurality of wireless network nodes in a wireless network ring.
Aithal discloses wherein the first data transmission device is one of a plurality of wireless network nodes in a wireless network ring (Para.[0002]  In Ethernet networks, several techniques are known for providing network resiliency and self healing functions. These techniques mitigate the effects of communication link or communication equipment failures, and include, for example, Spanning Tree Protocol (STP), Rapid Spanning Tree Protocol (RSTP), Resilient Packet Ring (RPR), and Link Aggregation).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify P874 to include a ring network and aggregation as taught by Aithal in order to use well known communication techniques to mitigate the effects of link failures (Aithal Para.[0002]).

Re claim 7:
P874 does not explicitly disclose wherein performing the recovery operation comprises performing link aggregation on the plurality of data transmission devices.
(Para.[0002]  In Ethernet networks, several techniques are known for providing network resiliency and self healing functions. These techniques mitigate the effects of communication link or communication equipment failures, and include, for example, Spanning Tree Protocol (STP), Rapid Spanning Tree Protocol (RSTP), Resilient Packet Ring (RPR), and Link Aggregation).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify P874 to include a ring network and aggregation as taught by Aithal in order to use well known communication techniques to mitigate the effects of link failures (Aithal Para.[0002]).
Re claim 8:
P874 does not explicitly disclose wherein performing the link aggregation comprises distributing a dynamic link aggregation key to the plurality of data transmission devices.
Aithal discloses wherein performing the link aggregation comprises distributing a dynamic link aggregation key to the plurality of data transmission devices (Para.[0002]  In Ethernet networks, several techniques are known for providing network resiliency and self healing functions. These techniques mitigate the effects of communication link or communication equipment failures, and include, for example, Spanning Tree Protocol (STP), Rapid Spanning Tree Protocol (RSTP), Resilient Packet Ring (RPR), and Link Aggregation).
Aithal does not explicitly disclose distributing a dynamic link aggregation key.  It would have been obvious to one of ordinary skill in the art at the time of the invention to distribute a dynamic link aggregation key in order to setup the link aggregation.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify P874 to include a ring network and aggregation as taught by Aithal in order to use (Aithal Para.[0002]).
Re claim 9:
P874 does not explicitly disclose wherein performing the recovery operation comprises performing a resilient wireless packet ring recovery on the plurality of data transmission devices.
Aithal discloses wherein performing the recovery operation comprises performing a resilient wireless packet ring recovery on the plurality of data transmission devices (Para.[0002]  In Ethernet networks, several techniques are known for providing network resiliency and self healing functions. These techniques mitigate the effects of communication link or communication equipment failures, and include, for example, Spanning Tree Protocol (STP), Rapid Spanning Tree Protocol (RSTP), Resilient Packet Ring (RPR), and Link Aggregation).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify P874 to include a ring network and aggregation as taught by Aithal in order to use well known communication techniques to mitigate the effects of link failures (Aithal Para.[0002]).
Re claim 14:  Claim 14 is rejected on the same grounds of rejection set forth in claim 5.
Re claim 16:  Claim 16 is rejected on the same grounds of rejection set forth in claim 7.
Re claim 17:  Claim 17 is rejected on the same grounds of rejection set forth in claim 8.
Re claim 18:  Claim 18 is rejected on the same grounds of rejection set forth in claim 9.
DOUBLE PATENTING REJECTION #4
Claims 1-4,6,10-13, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,505,841 (referred to as P841). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1:
P841 discloses monitoring a first wireless network link, the monitoring occurring at a physical layer of a first data transmission device, (Claim 1 a failure detection circuit configured to individually detect, at the physical layer, any link failure of the first wireless link or the second wireless link) 
the first wireless network link being used by the first data transmission device to communicate with a second data transmission device (Claim 1 A local transceiver system for resilient data communications over a virtual channel with a remote transceiver system); 
determining, at the physical layer of the first data transmission device, whether there is a failure condition with respect to the first wireless network link (Claim 1 a failure detection circuit configured to individually detect, at the physical layer, any link failure of the first wireless link or the second wireless link); 
in response to the determining whether there is a failure condition, inserting information related to the failure condition into a header of one or more first wireless network packets sent from the first data transmission device over the first wireless network link to the second data transmission device, the information related to the failure condition including a receive status indicating a receive status of the first data transmission device of one or more second wireless network packets sent from the second data transmission device, the receive status indicator being used by the second data transmission device to determine a transmit status of the second data transmission device (Claim 1 each header further including receive status information configured to inform the remote transceiver system of a receive status of each of the first wireless link and the second wireless link as previously determined by the local transceiver system); and 
when the header of the one or more first wireless network packets sent from the first data transmission device over the first wireless network link to the second data transmission device indicates a receive failure by the first data transmission device, shifting the second data transmission device from the first wireless network link to one or more second wireless network links (Claim 1 distribute the one or more data frame group segments away from a particular one of the first wireless link or the second wireless link when the particular one of the first wireless link or the second wireless link has been identified as failed).
P841 does not explicitly disclose the insertion is in response to a failure condition and shifting to a second wireless network link.
It would have been obvious to one of ordinary skill in the art at the time of the invention that the insertion is in response to a failure because the header information is used by the receiver to determine if a failure has occurred, therefore the occurrence of a failure warrants the header information being changed to indicate a failure; and that when data is moved away from a failed link, it is being shifted to a second wireless network link to recovery from the failure.
Re claim 2:  Claim 2 is substantially similar to claim 6 of P841.
Re claim 3:  Claim 3 is substantially similar to claim 6 of P841.
Re claim 4:  
Claim 4 is substantially similar to claim 8 of P841.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use a threshold with CRC in order to distinguish between different communication quality conditions.
Re claim 6:  Claim 6 is substantially similar to claim 5 of P841.
Re claim 10:  Claim 10 is rejected on the same grounds of rejection set forth in claim 1.
Re claim 11:  Claim 11 is rejected on the same grounds of rejection set forth in claim 2.
Re claim 12:  Claim 12 is rejected on the same grounds of rejection set forth in claim 3.
Re claim 13:  Claim 13 is rejected on the same grounds of rejection set forth in claim 4.
Re claim 15:  Claim 15 is rejected on the same grounds of rejection set forth in claim 6.

Claims 5,7,8,9,14,16,17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,505,841 (referred to as P841) in view of Aithal (US 20080305743). 
Re claim 5:  
P841 does not explicitly disclose wherein the first data transmission device is one of a plurality of wireless network nodes in a wireless network ring.
Aithal discloses wherein the first data transmission device is one of a plurality of wireless network nodes in a wireless network ring (Para.[0002]  In Ethernet networks, several techniques are known for providing network resiliency and self healing functions. These techniques mitigate the effects of communication link or communication equipment failures, and include, for example, Spanning Tree Protocol (STP), Rapid Spanning Tree Protocol (RSTP), Resilient Packet Ring (RPR), and Link Aggregation).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify P841 to include a ring network and aggregation as taught by Aithal in order to use well known communication techniques to mitigate the effects of link failures (Aithal Para.[0002]).

Re claim 7:
P841 does not explicitly disclose wherein performing the recovery operation comprises performing link aggregation on the plurality of data transmission devices.
Aithal discloses wherein performing the recovery operation comprises performing link aggregation on the plurality of data transmission devices (Para.[0002]  In Ethernet networks, several techniques are known for providing network resiliency and self healing functions. These techniques mitigate the effects of communication link or communication equipment failures, and include, for example, Spanning Tree Protocol (STP), Rapid Spanning Tree Protocol (RSTP), Resilient Packet Ring (RPR), and Link Aggregation).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify P841 to include a ring network and aggregation as taught by Aithal in order to use well known communication techniques to mitigate the effects of link failures (Aithal Para.[0002]).
Re claim 8:
P841 does not explicitly disclose wherein performing the link aggregation comprises distributing a dynamic link aggregation key to the plurality of data transmission devices.
Aithal discloses wherein performing the link aggregation comprises distributing a dynamic link aggregation key to the plurality of data transmission devices (Para.[0002]  In Ethernet networks, several techniques are known for providing network resiliency and self healing functions. These techniques mitigate the effects of communication link or communication equipment failures, and include, for example, Spanning Tree Protocol (STP), Rapid Spanning Tree Protocol (RSTP), Resilient Packet Ring (RPR), and Link Aggregation).
Aithal does not explicitly disclose distributing a dynamic link aggregation key.  It would have been obvious to one of ordinary skill in the art at the time of the invention to distribute a dynamic link aggregation key in order to setup the link aggregation.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify P841 to include a ring network and aggregation as taught by Aithal in order to use well known communication techniques to mitigate the effects of link failures (Aithal Para.[0002]).
Re claim 9:
P841 does not explicitly disclose wherein performing the recovery operation comprises performing a resilient wireless packet ring recovery on the plurality of data transmission devices.
Aithal discloses wherein performing the recovery operation comprises performing a resilient wireless packet ring recovery on the plurality of data transmission devices (Para.[0002]  In Ethernet networks, several techniques are known for providing network resiliency and self healing functions. These techniques mitigate the effects of communication link or communication equipment failures, and include, for example, Spanning Tree Protocol (STP), Rapid Spanning Tree Protocol (RSTP), Resilient Packet Ring (RPR), and Link Aggregation).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify P841 to include a ring network and aggregation as taught by Aithal in order to use well known communication techniques to mitigate the effects of link failures (Aithal Para.[0002]).
Re claim 14:  Claim 14 is rejected on the same grounds of rejection set forth in claim 5.
Re claim 16:  Claim 16 is rejected on the same grounds of rejection set forth in claim 7.
Re claim 17:  Claim 17 is rejected on the same grounds of rejection set forth in claim 8.
Re claim 18:  Claim 18 is rejected on the same grounds of rejection set forth in claim 9.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD S ADHAMI/Primary Examiner, Art Unit 2471